Name: 2009/771/EC: Commission Decision of 20 October 2009 approving certain national programmes for the control of salmonella in turkeys (notified under document C(2009) 7735) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  research and intellectual property;  economic geography;  agricultural policy
 Date Published: 2009-10-21

 21.10.2009 EN Official Journal of the European Union L 275/28 COMMISSION DECISION of 20 October 2009 approving certain national programmes for the control of salmonella in turkeys (notified under document C(2009) 7735) (Text with EEA relevance) (2009/771/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (1) and, in particular Article 6(2) thereof, Whereas: (1) The purpose of Regulation (EC) No 2160/2003 is to ensure that proper and effective measures are taken to detect and control salmonella and other zoonotic agents at all relevant stages of production, processing and distribution, particularly at the level of primary production, in order to reduce their prevalence and the risk they pose to public health. (2) That Regulation provides that Community targets are to be established for the reduction of the prevalence in certain animal populations of zoonoses and zoonotic agents listed in Annex I thereto. (3) A Community target was established for the reduction of the prevalence of Salmonella enteritidis and Salmonella typhimurium in turkeys at the level of primary production by Commission Regulation (EC) No 584/2008 of 20 June 2008 implementing Regulation (EC) No 2160/2003 of the European Parliament and of the Council as regards a Community target for the reduction of the prevalence of Salmonella enteritidis and Salmonella typhimurium in turkeys (2). (4) In order to achieve the Community target, Member States are to establish national programmes for the control of salmonella in turkeys and submit them to the Commission in accordance with Regulation (EC) No 2160/2003. (5) Certain Member States have submitted such programmes, which were found to comply with the relevant Community veterinary legislation and in particular with Regulation (EC) No 2160/2003. (6) Those national control programmes should therefore be approved. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The national programmes for the control of salmonella in turkeys submitted by the Member States listed in the Annex to this Decision are approved. Article 2 This Decision shall apply from 1 January 2010. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 October 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 325, 12.12.2003, p. 1. (2) OJ L 162, 21.6.2008, p. 3. ANNEX Belgium Bulgaria Czech Republic Denmark Germany Ireland Greece Spain France Italy Cyprus Lithuania Hungary Malta Netherlands Austria Poland Portugal Romania Slovenia Slovakia Finland Sweden United Kingdom